[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff instituted the present action alleging that she sustained personal injuries when she fell in a supermarket that was operated by the defendant on Arcadia Road in Greenwich. The defendant has now filed a Motion for Summary Judgment, with an accompanying affidavit, stating that the fall actually occurred at a facility on Greenwich Avenue which is not owned, maintained or controlled by the defendant. Therefore, the defendant claims that it is not in possession and control of the premises, it is entitled to a summary judgment in its favor.
The plaintiff has filed affidavits and documentation asserting that a search of the Town Clerk's records pursuant to General Statutes 35-1 establishes records reveals that only the entity that is entitled to utilize the name "Food Mart" and/or "Food Mart, Inc." is the defendant. The affidavit also states the insurance carrier for the defendant treated the defendant as being potentially responsible in damages for the plaintiff's claims and made offers of settlement with respect to those claims; that the defendant failed to answer interrogatories until after the statute of limitations expired. The defendant therefore claims that a question of fact exist sand that the defendant is estopped from asserting a claim that it does not own, possess or control the subject premises.
Following the filing of the Motion for Summary Judgment, the plaintiff moved to amend her complaint alleging that the defendant owned and operated the supermarket located on Greenwich Avenue where the fall occurred.
The court finds that a question of fact exists. No objection was filed to the Motion to Amend the Complaint and accordingly, the pleadings in the case are not closed.
The Motion for Summary Judgment is therefore denied. CT Page 4819
RUSH, J.